Martin, J.
delivered the opinion of the court. The defendant and appellant has built his hope of success of an assignment of error apparent on the record, viz. that the judgement does not sufficiently set forth the reasons nor state the law on which it is grounded. He relies on 5 Martin, 202 and 272.
The judgement states that, "upon evidence of the nature and value of the plaintiff's claim" it is ordered, &c.
The defendant had pleaded the general issue, and the court informs us in the judgement that the plaintiff having exhibited proof of what he had alleged, and the defendant denied, judgement was given for the former.-This certainly suffices, and is perhaps all that ought to, or might, have been said. We have held that the absence of the citation of a law, is not alone a ground for setting aside a judgement. The citation is required as often as it may be made, and when we find none, we presume the want of a book to be refered to, or the failure of the judges memory, prevent the *51citation, and so a judgement given according to law, is not to be rendered null, because the court could not repeat the particlar text which supports it.
Smith for the plaintiff, M’Caleb for the defendant.
It is therefore ordered, adjudged, and decreed, that the judgment of the parish court be affirmed, with costs.